United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-3820
                                ___________

Hunter R. Levi,                         *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Anheuser-Busch Companies, Inc.;         * Western District of Missouri.
August Busch; Mark Bobak; Joseph        *
Sellinger; John Jacob; Patrick Stokes; *       [UNPUBLISHED]
Michael Harding; Steven Busch;          *
Randolph Baker; August Busch, IV;       *
Sabrina Wrenn; Jeff Pitts, and others; *
Andrew Taylor; Douglas Warner;          *
Carlos Fernandez; Charles Knight;       *
Vilma Martinez; Vernon Loucks;          *
Joyce Roche; James Jones; James         *
Forsee; Henry Hugh Shelton; Edward *
Whitacre; Richard Gephardt; James       *
Hoffa; Winston & Strawn; Aerotek,       *
Inc., and others,                       *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: December 28, 2009
                              Filed: January 14, 2010
                               ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       Hunter Levi appeals the district court’s1 dismissal of a civil action he brought
based on diversity jurisdiction, asserting wrongful termination and other claims.
Upon de novo review, see Schaaf v. Residential Funding Corp, 517 F.3d 544, 549 (8th
Cir.), cert. denied, 129 S. Ct. 222 (2008), we find no basis for reversal. We also
conclude that there is no merit to Levi’s assertion that the district court had a conflict
of interest. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                           -2-